ACHESON, Circuit Judge.
Alexander Oraham Bell’s second patent, No. 386,787, dated January 30, 1877, here sued on, was sustained by the supreme court of the United States in The Telephone Cases, 126 U. S. 1, 8 Sup. Ct. Rep. 778, as to the 3d, 5th, 6th, 7th. and 8th claims. Xow that decision must he regarded as conclusive, upon the present motion for a preliminary injunction. Purifier Co. v. Christian, 3 Ban. & A. 42, 51; American Bell Tel. Co. v. Southern Tel. Co., 34 Fed. Rep. 795. Infringement by the defendants of said claims is, I think, clearly shown. Indeed, in the affidavits submitted on the part of the defendants, it is not alleged that the telephones used by them differ materially, as respects the features here complained of, from the telephones which were adjudged by the supreme court to infringe the patent. A preliminary injunction, therefore, must he granted against the McKeesport Telephone Company and the other,, defendants who are citizens of Pennsylvania.